Case: 12-138    Document: 10     Page: 1   Filed: 10/15/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate~ <!Court of ~eaI~
      for tbe jfeberaI <!Cirruit

    IN RE DENTAL IMAGING TECHNOLOGIES
               CORPORATION,
                  Petitioner.


               Miscellaneous Docket No. 138


    On Petition for Writ of Mandamus to the United
States District Court for the District of Delaware in case
no. 10-CV-0288, Chief Judge Gregory M. Sleet.


                      ON MOTION


                       ORDER

     Sirona Dental Systems, Inc. moves without opposition
for a 45-day extension of time to respond to the petition
for a writ of mandamus.

   Upon consideration thereof,

   IT Is ORDERED THAT:

    The motion is granted. The respondents are directed
to submit their responses no later than November 26,
2012.
Case: 12-138   Document: 10    Page: 2     Filed: 10/15/2012




IN RE DENTAL IMAGING TECHNOLOGIES                        2
                                    FOR THE COURT


                                    lsI Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s26